Citation Nr: 0730685	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin lesions and 
Bowen's disease (claimed as skin cancer), to include as due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
diabetes mellitus type II and skin lesions and Bowen's 
disease (claimed as skin cancer).

In a December 2005 rating decision, the RO granted service 
connection for diabetes mellitus type II.  As such, it is no 
longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).

In March 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.


FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
skin lesions and Bowen's disease (claimed as skin cancer) 
directly to service or to exposure to herbicides.


CONCLUSION OF LAW

The veteran's skin disorder, skin lesions and Bowen's disease 
(claimed as skin cancer), neither occurred in nor was 
aggravated by service, nor may it be presumed to have been so 
incurred due to exposure to herbicides.  38 U.S.C.A. 
§§ 101(16), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
July 2004 letter satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records, non-VA medical 
records, the veteran's Travel Board hearing transcript and 
lay statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. 
§ 20.1102 (2006) (harmless error).

Analysis

In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Service connection may be 
established under the provisions of 38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

The veteran's service personnel records show that he served 
in Vietnam.  Therefore, he meets the criteria for presumption 
of exposure to herbicides while serving in Vietnam.  The 
veteran's service medical records, including his separation 
Reports of Medical Examination and History, do not reflect 
treatment for or diagnosis of a skin condition.  The veteran 
was diagnosed with Bowen's disease and squamous cell 
carcinoma and had multiple skin lesions removed in June 1996.  
Since that time, he has been diagnosed with actinic 
keratosis, non-melanoma skin cancer, lentigo maligna, 
malignant melanoma, multiple skin malignancies and basal cell 
carcinoma.  Unfortunately, according to the regulation, none 
of these disorders are on the list of disorders which would 
warrant service connection as a result of exposure to Agent 
Orange.  In addition, any of the skin disorders which have 
been linked to herbicide exposure would need to manifest to a 
compensable degree within one year after the veteran left 
service.  In his Travel Board hearing, the veteran testified 
that he had no skin problems while in service but sought 
treatment for his skin condition within months of leaving 
service.  However, there is no evidence in the claims file 
that shows any treatment for the veteran's skin condition 
within one year of leaving service.  Therefore, service 
connection for the veteran's skin condition due to herbicide 
exposure while in Vietnam cannot be granted, as it has not 
been specifically determined that a presumption of service 
connection is warranted for this disorder.  

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As 
noted above, the veteran's service medical records do not 
show treatment for or diagnosis of a skin condition.  In 
addition, in his Travel Board hearing testimony, the veteran 
asserted that he did not have a skin disorder while in 
service.  While the veteran testified that he sought 
treatment for his skin condition within one year of service, 
the fist post-service medical record showing a skin problems 
is in 1995, almost 30 years after the veteran left service.  

The veteran is receiving ongoing treatment for skin cancer, 
but none of the physicians have linked his disorder to his 
time in service.  To warrant service connection, there must 
be a nexus between the in-service injury or disease and the 
current disability established by medical evidence.  Boyer, 
supra.  Without medical evidence linking his condition with 
active duty service or a service-connected disability, there 
is no basis upon which to establish service connection. 

In terms of the veteran and his wife's statements, they, as 
laypeople, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service-connection on a direct basis for skin 
lesions and Bowen's disease (claimed as skin cancer) is 
denied as the evidence fails to establish that the veteran's 
current condition is related to service.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for skin lesions and Bowen's disease 
(claimed as skin cancer), to include as due to exposure to 
herbicides, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


